Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      DETAILED ACTION    
  
 	Claims 1-31 are allowed. 
 	This action/allowance is in response to Applicant's claim amendments and remarks filed on 09/01/2021.
  

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art Lee- 853, para [0100] discloses blind HARQ retransmission without any feedback in HARQ process. Zhang, para [0020]-[0023] disclose a blind retransmission is arranged after the current transmission. The air interface resource used for the N data transmissions includes air interface resources used for the current transmission and the blind retransmission.

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “determining a blind retransmission of a packet based at least in part on a previous transmission of the packet and exclusive of feedback by the first device in response to the previous transmission of the packet and  transmitting a feedback signal relating to the blind retransmission of the packet based at 

For claims 16 and 23, references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “determining that the feedback signal satisfies one or more conditions; refraining from transmitting on the one or more resources that overlap with one or more reserved resources corresponding to the feedback signal based at least in part on the determining” with the claim invention as a whole.

For claim 30, references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “receiving device or first device determining that the reference signal received power of the transmission is below a reference signal received power threshold; and transmitting, to the second device or sender device, configuration information to configure the second device to transmit a feedback signal based at least in part on one or more conditions”

Therefore, claims 1, 16, 23 and 30 are allowable over the prior art of record. Accordingly, claims 2-15, 17-22, 24-29 and 31 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471